PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/391,116
Filing Date: 27 Dec 2016
Appellant(s): Forest, Donald, K.



__________________
Donald K. Forest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
The following ground(s) of rejection are applicable to the appealed claims. The appealed claims include claims 1-8 and 10-13, and claim 9 is objected as being dependent on a rejection claim. Every ground of rejection set forth in the Office action dated 12/10/2019 include Double Patenting rejection and 35 USC § 103 rejection as shown herein below. 

Double Patenting
	The  non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1(a).	Claims 1, 2 and 5 of Application No. 15/391,116 (hereinafter ‘116) are rejected on the ground of  non-statutory double patenting as being unpatentable over claims 75, 77 and 80 of U.S. Patent No. 9535494 (hereinafter ‘494) in view of Reifman et al. (US 5539530 A).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 75 of ‘494 teaches most of the limitations of claim 1 of  (‘116) including a processor for simultaneously displaying each of a plurality of first selectable regions on the display except for the plurality of first selectable regions are not explicitly recited as a first selectable region and a second selectable region, and each of the first and the second selectable regions outside the first region, the first selectable region adjacent the first side of the perimeter, the second selectable region adjacent the second side of the perimeter; the first selectable region not intersecting the second selectable region.  
fig. 8; col. 2, ll. 8-16; col. 12, ll. 16-29; col. 18, ll. 60-67. At least Fig. 8 clearly illustrates the claimed regions above and below of the region displaying the names and numbers from the phonebook (i.e., first region) are shown the selectable regions with the index A-E, F-I, etc. above (i.e., first selectable region) and the selectable regions with the public/private list below (i.e., second selectable region).  Each of the first and second selectable regions are adjacent to the top and below side of the first region perimeter and not intersecting).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of ‘116 and Reifman with those of ‘494 in order to allow a user to easily interact with the user interface of a device without extensive training (Reifman, col. 2, ll. 1-4).
Claim 77 of ‘494 teaches claim 2 of ‘116 except for the second menu option associated with the second selectable region, each of the menu options displayed intersecting its associated first selectable region.  Reifman teaches the second menu option associated with the second selectable region, each of the menu options displayed intersecting its associated first selectable region (fig. 8; col. 2, ll. 8-16; col. 12, ll. 16-29; col. 18, ll. 60-67: At least Fig. 8 clearly illustrates the claimed regions above and below of the region displaying the names and numbers from the phonebook (i.e., first region) are shown the selectable region with the index A-E, F-I, etc. above (i.e., first selectable region with a first menu option) and the selectable region with the public/private list below (i.e., second selectable region with a second menu option).  As an example, a user may select one of the index menu options A-E, F-I, etc., and the names and phone numbers associated with that selected index are displayed).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of ‘116 and Reifman with those of ‘494 in order to allow a user to easily interact with the user interface of a device without extensive training (Reifman, col. 2, ll. 1-4).
Furthermore, claim 80 of ‘494 teaches the device is a telephone as recited in claim 5 of ‘116.  
Thus, although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing a system, product, or medium having a computer program for performing the method steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1(b).	Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reifman et al. (US 5539530 A) in view of Blumstein et al. (US 5589855 A).
With respect to claim 1:
Reifman teaches an apparatus comprising:
(a) a touch screen (fig. 1, col. 8, ll. 26-29: touch-sensitive screen 22) for receiving a first location on the touch screen and a second location on the touch screen, the second fig. 8; col. 2, ll. 8-16; col. 18, ll. 60-67: an index 102 is shown that allows users to move to the desired portion of the phonebook.  In this case, a user may start by selecting index A-E (i.e., first location) and move on to selecting index F-I (i.e., second location), which makes the second selection of F-I occurring after the first selection of A-E); and 
(b) a processor, coupled to the touch screen (fig. 1, col. 8, ll. 22-29: CPU 12 and touch-sensitive screen 22), for: 
(1) simultaneously displaying on the touch screen: 
(i) a first region, the first region having a perimeter, the perimeter having each of a first side and a second side (fig. 8; col. 2, ll. 8-16; col. 18, ll. 60-67: a display region (i.e., first region) displaying names and numbers from the phonebook is shown.  This display region has perimeter with at least four sides (i.e., each of a first side and a second side)); and 
(ii) a first selectable region and a second selectable region (Fig. 8), each of the first and the second selectable regions outside the first region, the first selectable region adjacent the first side of the perimeter, the second selectable region adjacent the second side of the perimeter; the first selectable region not intersecting the second selectable region (Fig. 8; col. 18, ll. 60-67; col. 2, ll. 8-16; col. 12, ll. 16-29: above and below of the region displaying the names and numbers from the phonebook (i.e., first region) are shown the selectable regions with the index A-E, F-I, etc. above (i.e., first selectable region) and the selectable regions with the public/private list below (i.e., second selectable region).  Each of the first and second selectable regions are adjacent to the top and below side of the first region perimeter and not intersecting); and 
(2) selecting the first selectable region responsive to: 
fig. 8; col. 18, ll. 60-67; col. 2, ll. 8-16: an index 102 (i.e., first selectable region) is shown that allows users to move to the desired portion of the phonebook.  In this case, a user may start by selecting index A-E (i.e., first location) and move on to selecting index F-I (i.e., second location)).
	Reifman does not explicitly teach the period between the time the first location occurs and the time the second location occurs equaling or exceeding a first predetermined period.
Blumstein, on the other hand, teaches the period between the time the first location occurs and the time the second location occurs equaling or exceeding a first predetermined period (fig. 4; col. 7, ll. 49-55; col. 5, 34-55; col. 2, ll. 5-11; col. 3, ll. 63-67: an ATM employing a touch screen display is provided. The display is divided into quadrants, each quadrant representing a “button” which the user touches.  As an example, to enter a PIN, a user touches the lower left and right buttons within the quadrant.  To enter the digit 1, as an example, the user touches the “#” button and then the “Enter” button as shown in fig. 4, element 41.  This translates to receiving a touch at a first location and then another touch at a second location, in which case, the second touch occurring at a time after the first location occurs.  To guide the user, a distinct set of sound cues are provided between the touches.  Not only sound, but other methods may also be used for indicating successive touches.  As an example, a maximum allowable time interval between a first and second touches may be set with delays exceeding this maximum indicating that the next touch will be made as recited in col. 7, ll. 49-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Reifman with those of Blumstein in order for entering numerical information in a manner that can be easily used by visually impaired individuals (Blumstein, abstract).
With respect to claim 2:
fig. 8), the first menu option associated with the first selectable region (fig. 8), the second menu option associated with the second selectable region (fig. 8), each of the menu options displayed intersecting its associated first selectable region (fig. 8); and wherein the processor is still further operative, responsive to the selection of the first selectable region, to select the first menu option (fig. 8; col. 2, ll. 8-16; col. 12, ll. 16-29; col. 18, ll. 60-67: above and below of the region displaying the names and numbers from the phonebook (i.e., first region) are shown the selectable region with the index A-E, F-I, etc. above (i.e., first selectable region with a first menu option) and the selectable region with the public/private list below (i.e., second selectable region with a second menu option).  As an example, a user may select one of the index menu options A-E, F-I, etc., and the names and phone numbers associated with that selected index are displayed).
With respect to claim 3:
Reifman teaches wherein the perimeter has a third side; wherein the processor is further operative to display on the touch screen, simultaneously with the display of the first selectable region and the second selectable region, a third selectable region outside the first region and adjacent the third side of the perimeter (fig. 8; col. 2, ll. 8-16; col. 18, ll. 60-67: a display region (i.e., first region) displaying names and numbers from the phonebook is shown.  This display region has perimeter with at least four sides.  Above and below of the region displaying the names and numbers from the phonebook (i.e., first region) are shown the selectable region with the index A-E, F-I, etc. above (i.e., first selectable region at first side) and the selectable region with the public/private list below (i.e., second selectable region at second side).  And to the right side of the first region is the selectable region with the New/Edit/Remove options (i.e., third selectable region at third side), the third selectable region not intersecting either one of the first and the second selectable regions, the fig. 8; col. 2, ll. 8-16; col. 18, ll. 60-67: to the right side of the first region is the selectable region with the New/Edit/Remove menu options (i.e., third selectable region with third menu option)).
With respect to claim 4:
Reifman teaches wherein the processor (CPU 12) is further capable of coupling to a device (Fig. 1); wherein the first menu option represents a control function for the device; and wherein the processor is further operative, responsive to the selection of the first selectable region, to initiate the control function for the device (fig. 8; col. 2, ll. 8-16; col. 12, ll. 16-29; col. 18, ll. 60-67: around the display area with the list of names and phones is displayed a plurality of selectable regions with menu options.  The menu options act as a function to control the operation and display of the device).
With respect to claim 10:
Reifman teaches wherein the processor is further operative, responsive to the selection of the first menu option, to display the first menu option in the first region on the touch screen (fig. 8; col. 2, ll. 8-16; col. 12, ll. 16-29; col. 18, ll. 60-67: an index 102 is shown that allows users to move to the desired portion of the phonebook.  In this case, a user may start by selecting index A-E and move on to selecting index F-I.  As an example, a user may select one of the index menu options A-E, F-I, etc., and the names and phone numbers associated with that selected index are displayed in the display region (i.e., first region) of names and phone numbers).
With respect to claim 11:
Reifman teaches wherein the touch screen is adapted to receive each of the first location and the second location responsive to movement of a digit of an operator (fig. 1, col. 8, ll. 26-47: a touch-sensitive display that allows a user to use their finger to make selections; fig. 8; col. 2, ll. 8-16; col. 18, ll. 60-67: an index 102 is shown that allows users to move to the desired portion of the phonebook.  In this case, a user may start by selecting index A-E (i.e., first location) and move on to selecting index F-I (i.e., second location)).
With respect to claim 12:
Reifman teaches wherein the first side of the perimeter is opposite the second side of the perimeter (fig. 8; col. 2, ll. 8-16; col. 18, ll. 60-67: a display region (i.e., first region) displaying names and numbers from the phonebook is shown.  This display region has perimeter with at least four sides (i.e., each of a first side and a second side).  Depending on which sides are selected to be the first and second sides, the first side may be opposite the second side).
With respect to claim 13:
Reifman teaches wherein the first side of the perimeter intersects the second side of the perimeter at a right angle (fig. 8; col. 2, ll. 8-16; col. 18, ll. 60-67: a display region (i.e., first region) displaying names and numbers from the phonebook is shown.  This display region has perimeter with at least four sides (i.e., each of a first side and a second side).  Depending on which sides are selected to be the first and second sides, the first side may intersects the second side at a right angle).

1(c).	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reifman in view of Blumstein, and further in view of Noto (US 4885580 A).
With respect to claim 5:
Reifman in view of Blumstein does not explicitly teach wherein the device is a telephone.
Noto teaches wherein the device is a telephone (abstract: “A multi-function key input device having a touch panel serving as a key input means”; fig. 3, col. 3, ll. 1-5: “The remainder of the variable display section D1 is provided with a display corresponding to a key pad of a typical touch-tone telephone”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Reifman and Blumstein with those of Noto in order to provide a multi-function key input device having a small size, and including a display in which displayed characters, symbols, and other information are changed according to a plurality of operation modes which may be selected by operating input keys of the device (Noto, col. 1, ll. 41-46).

1(d).	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reifman in view of Blumstein, and further in view of Smith (US 5119075 A).
With respect to claim 6:
Reifman in view of Blumstein does not explicitly teach wherein the device is capable of playing either one of: (a) previously recorded music, and (b) previously recorded video; and further comprising the device.
Smith teaches wherein the device is capable of playing either one of: (a) previously recorded music, and (b) previously recorded video; and further comprising the device (abstract: “A touch-screen scheme is employed in an arrangement wherein an inquiry and a choice of responses thereto are displayed on a CRT screen”; fig. 1, col. 2, ll. 27-31: “FIG. 1 illustrates a fictitious movie-selection arrangement, whereby a cable TV customer can select a scheduled movie to be played on TV set 100”; see also at least col. 2, ll. 48-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Reifman and Blumstein with those of Smith in order to provide a service application where a cable television (TV) viewer can reserve a scheduled movie to be played on a home TV set (Smith, col. 1, ll. 13-16).

1(e).	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reifman in view of Blumstein, and further in view of Henckel et al. (US 5463725 A).
With respect to claim 7:
Reifman in view of Blumstein does not explicitly teach a program for execution on the processor, the program for displaying pages of a book; and wherein the processor is further operative to display a page of the book in the first region.
Henckel teaches a program for execution on the processor, the program for displaying pages of a book; and wherein the processor is further operative to display a page of the book in the first region (col. 2, ll. 13-18: “A display device 10 is used for graphical displays as is described below. In the preferred embodiment, display device 10 is a touch sensitive screen capable of displaying high resolution graphics and being used as a touch sensitive input device”; fig. 1, col. 2, ll. 25-28: “As shown in FIG. 1, a graphical representation of a book 12 is displayed against a background 14. The graphical display of the book 12 is intended to look as much like an actual book as possible. It includes a cover 16 and a spine 18”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Reifman and Blumstein with those of Henckel in order to provide an interface for making information available to a user provides a display similar to a printed book or magazine (Henckel, col. 1, ll. 49-51).

1(f).	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reifman in view of Blumstein in view of Henckel, and further in view of Randall (US 5237651 A).
With respect to claim 8:
Reifman in view of Blumstein does not explicitly teach wherein the first menu option represents a next page function; and wherein the processor, responsive to the selection of the 
Although Henckel does not explicitly show in figs. 1-4 a button to turn the pages (i.e., next page function) of the book displayed on the touch sensitive display device, Henckel   discusses a touch sensitive display displaying pages of a book may include page turning technique (Abstract, Fig. 4, col. 4, ll. 20-33, col. 1, ll. 29-35: “To turn pages in a book, magazine, or other document which is displayed in such a manner, the user typically touches a paging button dedicated to this purpose. In a few proposed devices, touch sensitive screens have been used for displaying the image of the book pages, and forward and backward paging buttons, or other locations, are displayed on such screen to enable the user to turn the pages”. Further technique includes, movement across the screen, while touching the screen, causes an animated turning of the page of the displayed printed material. This page turning technique is very similar to the turning of a page with an actual book or magazine). 
To illustrate a displayed device that displays pages and includes page turning function, the teaching of Randall is introduced. Randall teaches wherein the first menu option represents a next page function; and wherein the processor, responsive to the selection of the first selectable region, is further operative to display in the first region the page of the book following the displayed page (fig. 4, col. 7, ll. 4-31: within the display area of the touch sensitive display device, a region (i.e., first region) with pages of a document is shown.  Above the region, a menu area (i.e., first selectable region) with menu options is displayed.  One of the function in the menu option area is a next page function (“PAGE>>”).  Upon touching the next page function, the document turns and the next page is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Reifman, Blumstein and Henckel with those of Randall in order to turn pages in a book, magazine, or other document which is Henckel, col. 1, ll. 29-31).

Allowable Subject Matter
1(g).	With respect to claim 9: Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Reifman, Blumstein, Noto, Smith, Henckel, or Randall, alone or in combination, do not fairly teach or suggest “(i) a second region, the second region having a perimeter, the perimeter of the second region having each of a first side and a second side; and (ii) a third selectable region and a fourth selectable region, each of the third and the fourth selectable regions outside the second region, the third selectable region adjacent the first side of the perimeter of the second region, the fourth selectable region adjacent the second side of the perimeter of the second region; the third selectable region not intersecting the fourth selectable region; and (2) select the third selectable region responsive to: (i) the third location intersecting the third selectable region; (ii) the fourth location intersecting the third selectable region; and (iii) the period between the time the third location occurs and the time the fourth location occurs equaling or exceeding a second predetermined period.”
This limitation, in specific combination as recited in claim 9, defines the patentability of the claim over the prior art of record.

(2) Response to Argument
In regard to non-statutory double patenting (“NSDP”) rejection: the appellant submits the followings:
2(a).	The Appellant’s arguments have been fully considered but they are not persuasive.  
  Appellant allegedly argues that the restriction requirement in the parent application (13/827,216) was flawed, therefore, the non-statutory double patenting (“NSDP”) rejection is improper.  The examiner strongly and respectively disagree. The examiner would like to point out to the Board during the applicant’s RESPONSE TO RESTRICTION REQUIREMENT filed 6/29/2015 of the parent application (13/827,216), applicant’s election without traverse of claims 1-68 and 82-107 in the reply filed on 06/29/2015 was acknowledged. That is, the appellant didn’t present any remakes or arguments about the restriction. Therefore the examiner request to Board to hold the non-statutory double patenting (“NSDP”) rejection.
Appellant argues 35 U.S.C 121 prohibits the use of parent application as a reference against the present application.
Examiner respectfully disagrees. There are situations under 35 U.S.C 121 where the prohibition against non-statutory double patenting rejections do not apply.  MPEP 804.01 states “The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.”  
Please note that claims 89, 91 and 94 of 13/827,216 had been renumbered as 75, 77 and 80 in the Patent US 9,535,494.
The examiner would like present a side by side comparison of the claims in question that is, claims 1, 2, 5 of the current application (15/391,116) and claims 75, 77 and 80 of 9,535,494 patent.   
The examiner would like to point out the modification made by the applicant to the elected claims during the Amendment filed 8/5/2016 calls for the non-statutory double patenting (“NSDP”) rejection.
Note in the table below claims 89, 91 and 94 of 13/827,216 correspond to Claims 75, 77 and 80 of the US 9,535,494.



The elected claims during the RESPONSE TO RESTRICTION REQUIREMENT filled 6/29/2015 of parent app 13/827,216
The amendment of 8/5/2016 of the elected claims of parent app 13/827,216 now patented as 9,535,494.
89. For use with a display, an apparatus comprising: (a) a receiver for receiving a movement related signal indicating successive locations on the display, the successive locations including a first location, the successive locations responsive to movement of a body member of an operator, the body member selected from the group consisting of each of the operator's arms, each of the operator's shoulders, each of the operator's elbows, each of the operator's wrists, each of the operator's hands, each of the operator's fingers, each of the operator's thumbs, each of the operator's legs, each of the operator's hips, each of the operator's knees, 


An apparatus comprising: (a) a touch screen operative to receive a movement related signal responsive to movement of either one of: (i) a finger of the operator, and (ii) a thumb of the operator, the movement related signal indicating successive locations on a display, the successive locations s including a first location and a second location, the second location occurring after the time the first location occurs; and (b) a processor, coupled to the touch screen and to the display, for: (i) simultaneously displaying each of a plurality of first selectable regions on the display, the plurality of first selectable regions at least partially circumscribing a 10 first region on the display; (ii) responsive to a first intersection of a third one of the successive locations and a particular one of the first selectable regions, indicating the first intersection to the operator by modifying the appearance of the particular first selectable region prior to the time the second location occurs; and  is (iii) selecting the particular first selectable region responsive to the first location intersecting the particular first selectable region, the second location intersecting the particular first selectable region, and the duration of the period between the time the first location occurs and the time the second location occurs equaling or exceeding a predetermined period.

91. (previously presented) The apparatus of claim 89 further comprising a plurality of first menu options; wherein the processor is further operative to associate each first menu option respectively with one of the first selectable regions; and wherein the processor is 15further operative, responsive to the selection of the particular first selectable region, to select the 

94. (previously presented) The apparatus of claim 93 further comprising the telephone.


The side by side comparison is a clear evidence that claims 89, 91 and 94 of the parent application 13/827,216, which became claims 75, 77 and 80 of US 9535494 B2, have been changed to a great extent from the claims at the time the requirement was made.
   At the time of the restriction (Restriction Requirement issued on 5/6/2015 of the parent 13/827,216), Appellant was advised that “if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.”  Restriction for examination purposes as indicated is proper because all these inventions (I and II) are independent or distinct and there would be a serious search and/or examination burden if restriction were not required. 
In regard to art rejection: the appellant submits the followings:
The appellant’s arguments directed to art rejections are shown in pages 26-46 of the Brief, the appellant’s arguments, MPEP discussions and several citations from several jurisdiction have been considered.  However, the rejections of claims 1-4 and 10-13 under 35 U.S.C. 103(a) as being unpatentable over Reifman et al. (US 5539530 A) in view of Blumstein et al. (US 5589855 A); the rejection of claim 5 under 35 U.S.C. 103(a) as being unpatentable over Reifman in view of Blumstein and further in view of Noto (US 4885580 A);  the rejection of claim 6 under 35 U.S.C. 103(a) as being unpatentable over Reifman in view of Blumstein and further in view of Smith (US 5119075 A); the rejection of claim 7 under 35 U.S.C. 103(a) as 

The Appellant argues none of the references Reifman or Blumstein teaches selecting the first selectable region responsive to (i) the first location intersecting the first selectable region; (ii) the second location intersecting the first selectable region; and the period between the time the first location occurs and the time the second location occurs equaling or exceeding a first predetermined period.  In addition, Appellant argues Reifman and Blumstein are not combinable.  
Examiner respectfully disagrees.  Reifman teaches selecting the first selectable region responsive to (i) the first location intersecting the first selectable region; (ii) the second location intersecting the first selectable region.  As illustrated in fig. 8 and discussed in col. 2, ll. 8-16 and col. 18, II. 60-67 - an index 102 (i.e., first selectable region) is shown that allows users to move to the desired portion of the phonebook.  In this case, a user may start by selecting index A-E (i.e., first location) and move on to selecting index F-I (i.e., second location)).  And Blumstein teaches the period between the time the first location occurs and the time the second location occurs equaling or exceeding a first predetermined period.  As illustrated in fig. 4 and discussed in col. 2, ll. 5-11; col. 3, ll. 63-67; col. 5, 34-55; and col. 7, ll. 49-55 -  an ATM employing a touch screen display is provided.  The display is divided into quadrants, each quadrant representing a “button” which the user touches.  As an example, to enter a PIN, a user touches the lower left and right buttons within the quadrant.  To enter the digit 1, as an example, the user touches the “#” button and then the “Enter” button as shown in fig. 4, element 41.  This translates to receiving a touch at a first location and then another touch at a second location, in which case, the second touch occurring at a time after the first location occurs.  To guide the user, a distinct 
Appellant argues Reifman fails to teach responsive to the selection of the first selectable region, to initiate the control function for the device.
Examiner respectfully disagrees.  Reifman teaches responsive to the selection of the first selectable region, to initiate the control function for the device.  As illustrated in fig. 8 and discussed in col. 2, ll. 8-16; col. 12, ll. 16-29; and col. 18, ll. 60-67 - around the display area with the list of names and phones is displayed a plurality of selectable regions with menu options.  The menu options act as a function to control the operation and display of the device.  
Appellant argues Reifman fails to teach responsive to the selection of the first menu option, to display the first menu option in the first region on the touch screen.
Examiner respectfully disagrees.  Reifman teaches responsive to the selection of the first menu option, to display the first menu option in the first region on the touch screen.  As illustrated in fig. 8 and col. 2, ll. 8-16; col. 12, ll. 16-29; and col. 18, ll. 60-67 - an index 102 is shown that allows users to move to the desired portion of the phonebook.  In this case, a user may start by selecting index A-E and move on to selecting index F-I.  As an example, a user may select one of the index menu options A-E, F-I, etc., and the names and phone numbers associated with that selected index are displayed in the display region (i.e., first region) of names and phone numbers.
Appellant argues Blumstein and Noto are not combinable.  

Appellant argues Blumstein and Henckel are not combinable.  
Examiner respectfully disagrees.  Blumstein and Henckel are combinable.  Although Henckel device is a graphical display for books and magazines and Blumstein device is an ATM, both prior arts teach a touch display device which display contents to the user and allow the user to make various touch selections in order to manage the operation of their respective device.
Appellant argues Blumstein and Randall are not combinable.  
	Examiner respectfully disagrees.  Blumstein and Randall are combinable.  Although Randall device is a graphical display for documents and Blumstein device is an ATM, both prior arts teach a touch display device which display contents to the user and allow the user to make various touch selections in order to manage the operation of their respective device.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173                                                                                                                                                                                                       
Conferees:
/TADESSE HAILU/Primary Examiner, Art Unit 2173     
                                                                                                                                                                                                   
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.